DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,5,7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation " the apparatus management device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " the apparatus management device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation " the apparatus management device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,4,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallikannu et al. (US 2016/0178225).
Considering Claim 1 Vallikannu discloses an operating system comprising: an air conditioner including an indoor unit(See Paragraph 25, fig. 1 i.e. an air conditioner(20) including an indoor unit(6)); and 5an infrared output device(See Paragraph 32, fig. 1,2 i.e. an infrared output device which is the central coordinator(14)), the infrared output device being configured to receive first information on an instruction to a first-type apparatus other than the air conditioner and operable by an infrared signal and transmit an infrared signal corresponding to the first information to the first-type apparatus(See Paragraph 26,32, 37,fig. 1,2 i.e. the infrared output device(14) being configured to receive first information on an instruction to a first-type apparatus(the lighting controller(24) to control the lighting units(28)) other than the air conditioner(20) and operable by an infrared signal and transmit an infrared signal corresponding to the first information(information to activate/deactivate the lighting controller) to the first-type apparatus(the lighting controller(24) to control the lighting units(28))), the air conditioner further including a management device configured to manage the 10first-type apparatus(See Paragraph 27-29, fig. 2 i.e. the air conditioner(20) further including a management device which is a temperature and/or occupancy sensors(18) configured to manage the 10first-type apparatus which is the lighting unit(28) via the lighting controller(24)), and the management device including a command information receiving unit configured to receive second information on a command content(See Paragraph 96, fig. 9 i.e. the management device(218) including a command information receiving unit which is sensor(226) configured to receive second information on a command content(humidity, temperature, occupancy information signal)), and a determination unit configured to determine whether there is a deviation between a behavior of the first-type apparatus and the command content, based on the behavior of the first-type apparatus and the second information(See Paragraph 80,96, fig. 9 i.e. a determination unit which is comparator(206) configured to determine whether there is a deviation between a behavior of the first-type apparatus and the command content(comparing the conditioned signal to a specific threshold associated with an operation mode), based on the behavior of the first-type apparatus(operational mode of the building components)  and the second information(humidity, temperature, occupancy information signal)).  
Considering Claim 2 Vallikannu discloses the operating system according to claim 1, wherein the apparatus management device further includes a first information transmission unit, the first information transmission unit being configured to transmit the first information to the infrared output device(See Paragraph 88,89, fig. 1,9 i.e. the management device(218 of fig. 9) further includes a first information transmission unit(208 of fig. 9), the first information transmission unit(208 of fig. 9) being configured to transmit the first information to the infrared output device which is central coordinator(14 of fig. 1)).
Considering Claim 4 Vallikannu discloses t 25he operating system according to claim 1, wherein the infrared output device is mounted in the indoor unit(See Paragraph 26,32, fig. 1 i.e. the infrared output device(14) is mounted in the indoor unit(6)).  
Considering Claim 7 Vallikannu discloses t 25he operating system according to claim 1, wherein the apparatus management device further includes an output unit configured to output information about a result determined by the determination unit(See Paragraph 84,88,89, fig. 9 i.e. the management device(218) further includes an output unit(208) configured to output  via communication port(210) about a result determined by the determination unit(206)).  
Allowable Subject Matter
Claims 3,6,8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637